        Case 3:19-cv-01396-RV-EMT Document 1 Filed 05/07/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF FLORIDA

                              Civil Case Number: ________________

                                                   :
Trevor Makin,                                      :
                                                   :
                        Plaintiff,                 :
vs.                                                :
                                                   :
PMAB, LLC; and DOES 1-10, inclusive,               :
                                                   :
                        Defendants.                :
                                                   :
                                                   :

                                          COMPLAINT

        For this Complaint, the Plaintiff, Trevor Makin, by undersigned counsel, states as

follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Fair Debt

 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and Florida Consumer

 Collection Practices Act, Fla. Stat. §§ 559.55-559.785 (“FCCPA”) in its illegal efforts to collect

 a consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

 Defendants transact business in this District and a substantial portion of the acts giving rise to

 this action occurred in this District.
       Case 3:19-cv-01396-RV-EMT Document 1 Filed 05/07/19 Page 2 of 5



                                           PARTIES

      4.      The Plaintiff, Trevor Makin (“Plaintiff”), is an adult individual residing in

Navarre, Florida, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and

559.55(2).

      5.      The Defendant, PMAB, LLC (“PMAB”), is a North Carolina business entity with

an address of Two Lake Point Plaza, 4135 South Stream Boulevard, Suite 400, Charlotte, North

Carolina 28217, operating as a collection agency, and is a “debt collector” as the term is defined

by 15 U.S.C. § 1692a(6) and is a “creditor” as defined in 559.55(3).

      6.      Does 1-10 (the “Collectors”) are individual collectors employed by PMAB and

whose identities are currently unknown to the Plaintiff. One or more of the Collectors may be

joined as parties once their identities are disclosed through discovery.

      7.      PMAB at all times acted by and through one or more of the Collectors.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

  A. The Debt

      8.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

      9.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5).

      10.     The Debt was purchased, assigned or transferred to PMAB for collection, or

PMAB was employed by the Creditor to collect the Debt.

      11.     The Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).



                                                2
        Case 3:19-cv-01396-RV-EMT Document 1 Filed 05/07/19 Page 3 of 5



   B. PMAB Engages in Harassment and Abusive Tactics

        12.   Within the last year, PMAB began contacting Plaintiff in an attempt to collect the

Debt.

        13.   On or about March 6, 2019, PMAB left a voice message for Plaintiff. In its

message, PMAB failed to disclose the name of the collection agency.

   C. Plaintiff Suffered Actual Damages

        14.   The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants’ unlawful conduct.

        15.   As a direct consequence of the Defendants’ acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                            COUNT I

                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

        16.   The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        17.   The Defendants’ conduct violated 15 U.S.C. § 1692d in that Defendants engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

        18.   The Defendants’ conduct violated 15 U.S.C. § 1692d(6) in that Defendants placed

calls to the Plaintiff without disclosing the identity of the debt collection agency.

        19.   The Defendants’ conduct violated 15 U.S.C. § 1692e in that Defendants used

false, deceptive, or misleading representation or means in connection with the collection of a

debt.



                                                 3
        Case 3:19-cv-01396-RV-EMT Document 1 Filed 05/07/19 Page 4 of 5



       20.     The Defendants’ conduct violated 15 U.S.C. § 1692e(10) in that Defendants

employed false and deceptive means to collect a debt.

       21.     The Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendants used

unfair and unconscionable means to collect a debt.

       22.     The foregoing acts and omissions of the Defendants constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       23.     The Plaintiff is entitled to damages as a result of Defendants’ violations.

                                           COUNT II

                      VIOLATIONS OF THE FLORIDA FAIR DEBT
                     COLLECTION PRACTICES ACT, 559.55-559.785

       24.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       25.     The Defendant refused to provide adequate identification of herself or himself or

her or his employer or other entity whom she or he represents when requested to do so by a

debtor from whom she or he is collecting or attempting to collect a consumer debt, in violation of

the Florida Fair Debt Collection Practices Act, 559.72(15).

       26.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendant:

                  1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) and Fla Stat.§ 559.77;

                  2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A) and

                      Fla Stat.§ 559.77;

                  3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

                      1692k(a)(3) and Fla. Stat. § 559.77;

                                                 4
       Case 3:19-cv-01396-RV-EMT Document 1 Filed 05/07/19 Page 5 of 5



                4. Punitive damages pursuant to Fla. Stat. § 559.77; and

                5. Such other and further relief as may be just and proper.

                    TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: March 07, 2019

                                           Respectfully submitted,

                                           By /s/ Sergei Lemberg

                                           Sergei Lemberg, Esq.
                                           Lemberg Law, LLC
                                           43 Danbury Road, 3rd Floor
                                           Wilton, CT 06897
                                           Telephone: (203) 653-2250
                                           Facsimile: (203) 653-3424
                                           slemberg@lemberglaw.com




                                              5
